DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Chang Yang on 08/04/2022.
The application has been amended as follows: 
Claim 28 is canceled.

Allowable Subject Matter
Claims 1, 3-5, 8-9, 11, 13-15, 17-20 and 23-27 are allowed.
The following is an examiner’s statement of reasons for allowance: 
As to claim 1, the prior art of record fails to disclose or suggest alone or in combination as claimed an air nozzle, which is detachably installed on an air duct of a hair dryer, wherein 
the air nozzle comprises an air nozzle housing and a first adsorbing member, 
the air nozzle housing defines an air outlet channel, the air nozzle housing includes an air outlet duct and a connecting ring arranged at one end of the air outlet duct adjacent to the air duct, 
the air duct defines an air outlet, 
a first end of the air outlet channel of the air nozzle housing is in air communication with the air outlet of the air duct, 
the first adsorbing member is arranged on the air nozzle housing close to the first end of the air outlet channel, 
a second adsorbing member matched with the first adsorbing member is arranged on the air outlet of the air duct, 
the first adsorbing member is matched with the second adsorbing member to allow the air nozzle housing to be positioned on the air duct, 
an annular protrusion is arranged on a right side surface of the connecting ring facing away from the air outlet duct and facing toward to the air duct, 
the annular protrusion is hermetically fitted to an inner [[side]] radial wall of the air outlet, 
an inner cavity of the connecting ring comprises a first cavity and a second cavity on an air path, the first cavity is adjacent to an inner cavity of the annular protrusion and an inner cavity of the air outlet duct, the second cavity is partially overlapped with the inner cavity of the annular protrusion; an inner [[side]] radial wall of the annular protrusion, 
an inner [[side]] radial wall of the connecting ring, and an inner [[side]] radial wall of the air outlet duct form a channel wall of the air outlet channel to allow an inner cavity of the annular protrusion to be in air communication with the first cavity of the connecting ring and [[an]] the inner cavity of the air outlet duct, and 
the inner [[side]] radial wall of the first cavity of the connecting ring is coupled to the right side surface of the connecting ring, and is coplanar with the inner [[side]] radial wall of the annular protrusion.    
The art of record does not disclose the above limitations, nor would it be obvious to modify the art of record so as to include the above limitations.  Although Stephens et al. (US 2016/0206075) discloses “An air nozzle, which is detachably installed on an air duct of a hair dryer, wherein the air nozzle comprises an air nozzle housing and a first adsorbing member, the air nozzle housing defines an air outlet channel, the air nozzle housing includes an air outlet duct and a connecting ring arranged at one end of the air outlet duct adjacent to the air duct, the air duct defines an air outlet, a first end of the air outlet channel of the air nozzle housing is in air communication with the air outlet of the air duct, the first adsorbing member is arranged on the air nozzle housing close to the first end of the air outlet channel, a second adsorbing member matched with the first adsorbing member is arranged on the air outlet of the air duct, the first adsorbing member is matched with the second adsorbing member to allow the air nozzle housing to be positioned on the air duct, an annular protrusion is arranged on a right side surface of the connecting ring facing away from the air outlet duct and facing toward to the air duct, the annular protrusion is hermetically fitted to an inner [[side]] radial wall of the air outlet, an inner cavity of the connecting ring comprises a first cavity and a second cavity on an air path, the first cavity is adjacent to an inner cavity of the annular protrusion and an inner cavity of the air outlet duct, the second cavity is partially overlapped with the inner cavity of the annular protrusion; an inner [[side]] radial wall of the annular protrusion, ….”.  However, Stephens et al. does not disclose the limitations of “... an inner [[side]] radial wall of the connecting ring, and an inner [[side]] radial wall of the air outlet duct form a channel wall of the air outlet channel to allow an inner cavity of the annular protrusion to be in air communication with the first cavity of the connecting ring and [[an]] the inner cavity of the air outlet duct, and the inner [[side]] radial wall of the first cavity of the connecting ring is coupled to the right side surface of the connecting ring, and is coplanar with the inner [[side]] radial wall of the annular protrusion.”
Therefore, allowance of claims 1, 3-5, 8-9 and 11 is indicated because the prior art of record does not show or fairly suggest ... an inner [[side]] radial wall of the connecting ring, and an inner [[side]] radial wall of the air outlet duct form a channel wall of the air outlet channel to allow an inner cavity of the annular protrusion to be in air communication with the first cavity of the connecting ring and [[an]] the inner cavity of the air outlet duct, and the inner [[side]] radial wall of the first cavity of the connecting ring is coupled to the right side surface of the connecting ring, and is coplanar with the inner [[side]] radial wall of the annular protrusion in combination with the structural elements and/or method steps recited in at least claims 1, 3-5, 8-9 and 11.

As to claim 13, the prior art of record fails to disclose or suggest alone or in combination as claimed a hair dryer, comprising an air duct and an air nozzle; 
wherein 
the air duct comprises a main housing, 
one end of the main housing defines an air outlet, 
the air nozzle comprises an air nozzle housing and a first adsorbing member, 
the air nozzle housing defines an air outlet channel, 
a first end of the air outlet channel of the air nozzle housing is in air communication with the air outlet of the air duct, 
the first adsorbing member is arranged on the air nozzle housing close to the first end of the air outlet channel, 
a second adsorbing member matched with the first adsorbing member is arranged on the air outlet of the air duct, 
the second adsorbing member is arranged around the air outlet, the air nozzle housing includes an air outlet duct and a connecting ring arranged at one end of the air outlet duct adjacent to the air duct, 
the first adsorbing member is matched with the second adsorbing member to allow the air nozzle housing to be positioned on the air duct, 
an annular protrusion is arranged on a right side surface of the connecting ring facing away from the air outlet duct and facing toward to the air duct, 
the annular protrusion is hermetically fitted to an inner [[side]] radial wall of the air outlet, 
an inner cavity of the connecting ring comprises a first cavity and a second cavity on an air path, the first cavity is adjacent to an inner cavity of the annular protrusion and an inner cavity of the air outlet duct, the second cavity is partially overlapped with the inner cavity of the annular protrusion; 
an inner [[side]] radial wall of the annular protrusion, an inner [[side]] radial wall of the connecting ring, and an inner [[side]] radial wall of the air outlet duct form a channel wall of the air outlet channel to allow an inner cavity of the annular protrusion to be in air communication with the first cavity of the connecting ring and [[an]] the inner cavity of the air outlet duct, and 
the inner [[side]] radial wall of the first cavity of the connecting ring is coupled to the right side surface of the connecting ring, and is coplanar with the inner [[side]] radial wall of the annular protrusion.   
The art of record does not disclose the above limitations, nor would it be obvious to modify the art of record so as to include the above limitations.  Although Stephens et al. (US 2016/0206075) discloses “A  hair dryer, comprising an air duct and an air nozzle; wherein the air duct comprises a main housing, one end of the main housing defines an air outlet, the air nozzle comprises an air nozzle housing and a first adsorbing member, the air nozzle housing defines an air outlet channel, a first end of the air outlet channel of the air nozzle housing is in air communication with the air outlet of the air duct, the first adsorbing member is arranged on the air nozzle housing close to the first end of the air outlet channel, a second adsorbing member matched with the first adsorbing member is arranged on the air outlet of the air duct, the second adsorbing member is arranged around the air outlet, the air nozzle housing includes an air outlet duct and a connecting ring arranged at one end of the air outlet duct adjacent to the air duct, the first adsorbing member is matched with the second adsorbing member to allow the air nozzle housing to be positioned on the air duct, an annular protrusion is arranged on a right side surface of the connecting ring facing away from the air outlet duct and facing toward to the air duct, the annular protrusion is hermetically fitted to an inner [[side]] radial wall of the air outlet, an inner cavity of the connecting ring comprises a first cavity and a second cavity on an air path, the first cavity is adjacent to an inner cavity of the annular protrusion and an inner cavity of the air outlet duct, the second cavity is partially overlapped with the inner cavity of the annular protrusion; an inner [[side]] radial wall of the annular protrusion, an inner [[side]] radial wall of the connecting ring, and ….”.  However, Stephens et al. does not disclose the limitations of “... an inner [[side]] radial wall of the air outlet duct form a channel wall of the air outlet channel to allow an inner cavity of the annular protrusion to be in air communication with the first cavity of the connecting ring and [[an]] the inner cavity of the air outlet duct, and the inner [[side]] radial wall of the first cavity of the connecting ring is coupled to the right side surface of the connecting ring, and is coplanar with the inner [[side]] radial wall of the annular protrusion.”
Therefore, allowance of claims 13-15, 17-20 and 23-27 is indicated because the prior art of record does not show or fairly suggest ... an inner [[side]] radial wall of the air outlet duct form a channel wall of the air outlet channel to allow an inner cavity of the annular protrusion to be in air communication with the first cavity of the connecting ring and [[an]] the inner cavity of the air outlet duct, and the inner [[side]] radial wall of the first cavity of the connecting ring is coupled to the right side surface of the connecting ring, and is coplanar with the inner [[side]] radial wall of the annular protrusion in combination with the structural elements and/or method steps recited in at least claims 13-15, 17-20 and 23-27.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO D NGUYEN whose telephone number is (571)270-5141.  The examiner can normally be reached on Monday-Friday, 8:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 5712705614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BAO D NGUYEN/Patent Examiner, Art Unit 3762                                                                                                                                                                                                        
/EDELMIRA BOSQUES/Supervisory Patent Examiner, Art Unit 3762